Luke, J.
1. Where the relation of landlord and cropper exists, and before the landlord has received his part of the crops so raised and is fully paid for all advances made to the cropper in aid of making the crops, possessory warrant will lie, under the Civil Code (1910), § 3706, for the recovery of such crops as it is shown the cropper seeks to exclude from the possession of the landlord. '
2. Upon the petition and the answer it was not error for the.court to overrule the certiorari.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.

Certiorari; from Grady superior court — Judge Harrell. March 14, 1917.
L. W. Rigsby, for plaintiff in error.
M. L. Ledford, Claude Christopher, contra.